Citation Nr: 1420139	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to November 21, 2012 and in excess of 40 percent thereafter for degenerative joint disease of the lumbar spine.

2. Entitlement to an initial rating in excess of than 10 percent for radiculopathy, lower left extremity associated with the lumbar spine disability.

3. Entitlement to an initial rating higher than 10 percent for limitation of extension of the thigh due to degenerative joint disease of the left hip.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to February 1956.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for degenerative joint disease of the lumbar spine and awarded a 10 percent evaluation, effective July 12, 2002.  Thereafter, a June 2013 rating decision, in pertinent part, increased the rating for degenerative joint disease of the lumbar spine to 20 percent effective July 12, 2002 and to 40 percent, effective November 21, 2012.  The rating decision also granted service connection for radiculopathy, lower left extremity and for limitation of extension of the thigh due to degenerative joint disease of the left hip.  A 10 percent rating was assigned for each disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 statement submitted by the Veteran's representative (VA Form 646), it was noted that the Veteran's claimed conditions have worsened.  Given this, and as there are no clinical records subsequent to the last VA examination from which to ascertain his current level of disability, a new examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  See 38 C.F.R. § 3.326(a) (2013).  On remand, a VA examination must be conducted to determine the current severity of the Veteran's service-connected the degenerative joint disease of the lumbar spine, radiculopathy, lower left extremity and limitation of extension of the thigh due to degenerative joint disease of the left hip.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the present severity of his degenerative joint disease of the lumbar spine, radiculopathy of the left lower extremity and limitation of extension of the thigh.  Range of motion testing should be included with respect to the orthopedic disabilities.  The examiner should specifically note any additional loss of function on repetition due to factors such as pain, fatigability, weakness, and incoordination.  Such additional functional impairment should be expressed in degrees of lost motion.  Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months.  Complete neurologic findings should also be included.

2.  If the benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



